DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-30 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detwiler (US 20170011242) in view of Barkan et al. (U S20130256395).
Regarding claim 21, Detwiler teaches a barcode reader comprising:
a lower housing portion (horizontal portion) having a top portion (FIG. 4);

a raised housing portion (vertical portion) having a second optically transmissive window (415), the raised housing portion extending at least partially above the top portion of the lower housing (FIG. 4); and
a printed circuit board (PCB) having a first imaging assembly (110) and a decode assembly, the barcode reader having no other printed circuit board with another imaging assembly ([0040] and [0041]), wherein as there are cameras in the reader and barcodes are read, imaging and decoding assemblies are obvious expedient to image and read the coded indicia.
Detwiler fails to teach the printed circuit board (circuitry, [0040]) positioned substantially upright relative to the horizontal plane.
However, Barkan teaches bi-optical scanner (figs. 4 and 5) comprising a printed circuit board (36) having imaging assembly (26) positioned substantially upright relative to the horizontal plane ({0027] and [0028}).
	Prior to the effective filing date, it would have been obvious to combine the teachings.  
	One would have been motivated to do this as positioning the printed circuit board within the housing of the scanner is a mere rearrangement of parts is an obvious expedient over a prior art, motivated by system/ design constraints, shape/ size concerns, aesthetics, etc.
Regarding claim 22, Detwiler as modified by Barkan teaches all subject matter claimed as applied above.  Detwiler further teaches a mirror arrangement (120-122 and 135-137), wherein the first imaging assembly includes a first imaging sensor having a first field of

Regarding claim 23, Detwiler as modified by Barkan teaches all subject matter claimed as applied above. Detwiler further teaches wherein the mirror arrangement is configured to redirect the first sub-FOV through the first optically transmissive window and the second sub-FOV through the second optically transmissive window such that the first sub-FOV and the second sub-FOV intersect above the top portion of the lower housing in the scanning region (Figs. 1, 4,  and 5).
Re claim 24, FIG. 1+ shows that a second sub FOV (vertical window) has a bottom edge “substantially” parallel to the lower housing top potion, as the field of view of out the vertical window is “substantially” parallel.
Re claim 25, FIG. 5+ shows the tilting of the fist sub0FOV towards the raised/’ vertical housing portion.
Re claims 26-27, Detwiler as modified by Barkan teaches all subject matter claimed as applied above except for the mirror arrangement is configured to redirect the first sub-FOV through the first optically transmissive window via only a first mirror, and wherein the mirror arrangement is further configured to redirect the second sub-FOV through the second optically transmissive window via only a second mirror and a third mirror, the redirecting the second sub-FOV including splitting the second sub-FOV from the first FOV as claimed. However, Detwiler suggests other mirror arrangements can be utilized such that they emit from one or more 
Re claim 28, an oblique angle is interpreted as not being a right angle, and thus the second sub-FOV passes through the second window in an oblique angle (FIG. 4+)
Re claim 29, FIG. 4 is interpreted to show that the first sub-FOV is generally non parallel with the horizontal plane, and thus it would have been obvious to have upper and lower boundaries not parallel as the FOV is emanating non-parallel.
Re claim 30, the use of splitting mirrors has been discussed above, re claim 22.  FIG. 11 shows to field of views through the second/ vertical window.  It would have been obvious to one of ordinary skill in the art to use a splitting mirror to have two different fields of view as taught by Detwiler, and that the use of a quantity of known elements (mirrors) to redirect light in a given direction/ region, is using known elements to produced expected results.  One might be motivated to use a certain number of mirrors based on the placement/ type of illumination, the size of the housing, complexity/ system constraints, etc., as selecting a known number/ value of elements, for a known purpose involves only routine skill in the art.
Re claim 33, the limitations have been discussed above re claim 22.

Re claim 36, FIG. 5+ teaches such limitations.
Re claim 37, the limitations have been discussed above re claim 30, wherein the selection of a particular quantity of mirrors involves only routine skill in the art, when the general conditions of a claim are taught, as determining an optimum value/ range is merely using known elements for expected results.
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detwiler/ Barkan, as discussed above, in view of Shearin et al. (US 20130328682).
Re claims 31-32, the teachings of Detwiler/ Barkan have been discussed above but are silent to a platter.
Shearin et al. teaches a platter (50) on a bioptic reader. 
Prior to the effective filing date it would have been obvious to combine the teachings for durability, strength, cleaning, wear resistance, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887